Citation Nr: 0925062	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  98-13 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
major depressive disorder, and an anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Pittsburgh, Pennsylvania that 
denied service connection for a psychiatric disorder.  

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO.

This matter was previously remanded by the Board in June 
2003.  The additional development prescribed having been 
completed, this claim was returned to the Board for appellate 
disposition.  


FINDING OF FACT

It is more likely than not that the current variously 
diagnosed acquired psychiatric disorder is related to or was 
made worse by service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the Veteran's currently variously diagnosed psychiatric 
disorder was either incurred in or aggravated by her military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to her claim.  Given the favorable action 
taken herein below, the Board finds that no further 
assistance in developing the facts pertinent to the Veteran's 
claim is required at this time.  

The Veteran claims that she has an acquired psychiatric 
disorder, including PTSD, which is related to her military 
service.  Specifically, the Veteran claims that while she was 
stationed in Saudi Arabia from in or about December 1990 to 
in or about May 1991 she experienced various traumatic events 
that led to her current psychiatric disability.  The Veteran 
claims that these traumatic events included witnessing 
bombings near the Saudi Arabian border with Iraq; seeing 
dead, burned bodies and body parts; and finding the body of a 
dead Iraqi in a bunker after firing into the bunker with 
another soldier.  The Veteran also claims that she was 
severely burned during basic training and that this was also 
a traumatic experience for her, which intensified her 
response to encountering burned bodies during her Persian 
Gulf service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorders are not disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Board reviewed all the evidence in the Veteran's claims 
file.  The analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran entered active duty in January 1988 and began 
Army basic combat training in February 1988.  The Veteran 
claims that she was burned during basic training when she 
fell into a sink hole that was filled with hot water, 
sustaining injuries requiring several months of hospital 
treatment.  While this is not documented in her service 
treatment records, the Veteran's record of service reflects 
that she was placed on a medical hold due to being a patient 
in a medical facility from approximately June 1988 to 
September 1988.  The Veteran was previously granted service 
connection for residuals of her burn injury.

The Veteran's service treatment records show that she 
received inpatient psychiatric treatment in October 1990.  
She was then diagnosed with alcohol dependence, alcohol 
withdrawal, and an anxiety disorder.  However, the Board 
notes that the Veteran's service treatment records appear to 
be incomplete and, other than a record showing the dates of 
the Veteran's treatment and her diagnoses, they do not 
contain any other documents referable to this 
hospitalization.  The Veteran denied depression and nervous 
trouble of any sort on her report of medical history dated in 
November 2001, prior to going on terminal leave before her 
separation.  The claims file reflects that the Veteran 
requested, and was granted, early separation.

The Veteran's record of service shows that she served on 
temporary duty in Saudi Arabia for approximately 5 months 
from December 1990 to May 1991 in support of the Defense of 
Saudi Arabia and Liberation and Defense of Kuwait campaigns.  
While the Veteran's DD-214 reflects that her military 
occupational specialty (MOS) was power generation equipment 
repair, her record of service reflects that she took a combat 
lifesaver training course in 1990.  While not contained in 
the copy of the official personnel file obtained by VA from 
the service department, which appears to be incomplete, the 
Veteran submitted a copy of a recommendation that she receive 
the Army Commendation Medal for her service in Operation 
Desert Shield/Storm/Sabre from December 1990 to March 1991.  
One of the Veteran's achievements listed on the form was her 
participation, as a combat lifesaver, in treating and 
assisting in the aeromedical evacuation of three combat 
personnel during Operation Desert Storm.  The Veteran also 
submitted a letter from the Department of Defense dated in 
September 2005 that was sent to Gulf War Veterans of units 
that were stationed near Kamisiyah, Iraq in March 1991 
regarding possible exposure to environmental hazards.    

The Veteran was first examined by VA in connection with the 
claim herein in February 1997.  At that time, she reported 
that she became depressed while in Germany, was hospitalized 
in connection therewith, and that thereafter her psychiatric 
condition declined.  She reported that her exposure to death 
and mayhem in the desert intensified her psychiatric 
symptoms.  She reported experiencing Scud missile attacks and 
seeing dead, burned bodies.  The Veteran also reported 
substance abuse that began in childhood but she told the 
examiner that she was not currently abusing drugs or alcohol.  

The examiner observed that the Veteran was hospitalized at a 
VA medical facility for depression three times between May 
1996 and February 1997.  He concluded, based on his 
examination, the Veteran's history, and a review of the 
information in the claims file, that the Veteran's Persian 
Gulf War experiences "enlivened her depression and brought 
back memories of other trauma" that the Veteran experienced 
prior to her service.  The examiner's overall clinical 
impression was a combination of major depressive disorder 
which preexisted the Veteran's military service but was 
aggravated thereby, especially by her Gulf War experiences, 
and moderate PTSD from her Gulf War experiences that was 
exacerbating her depression.  He diagnosed major depressive 
disorder, chronic, severe; moderate PTSD; chronic alcohol 
abuse and dependence, currently in full remission; 
polysubstance abuse and addiction, currently in remission; 
and passive dependent personality disorder.  

The Veteran was reexamined by VA in September 1997.  At that 
time, she reported experiencing bombings and seeing dead, 
burnt bodies while her unit was located near the Iraqi 
border.  She also reported that she and another soldier fired 
at a bunker and then found a dead Iraqi soldier inside.  
Since that time, she felt guilty about the death of this 
Iraqi soldier.  She also told the examiner that, at one time, 
her unit was in or near a mine field which was frightening to 
her.  The Veteran reported that she was discharged soon after 
returning from Saudi Arabia.  Thereafter, she felt afraid and 
anxious all the time and experienced nightmares and 
flashbacks.  She finally sought treatment in 1996.  The 
examiner diagnosed major depression, recurrent, severe; PTSD; 
and a history of alcohol dependence in full remission.  The 
examiner opined that the Veteran's depression was exacerbated 
by her service in the Persian Gulf.  

Pursuant to the instructions in the June 2003 Board remand, 
the Veteran was reexamined in January 2009.  The Board notes 
that while this examination was to take place after the 
RO/AMC obtained a copy of the history of the Veteran's unit 
during the time of her service in Saudi Arabia, despite 
numerous requests to appropriate agencies the RO/AMC was 
unable to obtain this information.

At the January 2009 examination, the Veteran reported 
significant pre-service abuse.  She reported a history of 
alcohol abuse that increased in intensity after she was 
burned during basic training.  She also reported that during 
her service she spent 5 months in a war zone where she saw 
dead, burnt bodies.  She told the examiner that she 
experienced depressive episodes that began while she was in 
service.  

The examiner diagnosed PTSD of mild to moderate intensity; 
major depressive disorder; alcohol dependence, in remission; 
and borderline personality disorder.  The examiner noted that 
the PTSD diagnosis was based on the Veteran's self reports of 
traumatic incidents that took place during basic training and 
in Iraq.  The examiner noted that the Veteran experienced 
traumas prior to her service that increased her 
susceptibility to additional traumas during her military 
service.  The examiner opined that if the Veteran's reports 
of experiencing various traumas were verified, her "PTSD 
issues could have been significantly exacerbated while in 
service, if [verified then] it is more likely than not PTSD 
issues are related to [the Veteran's] military experience." 

VA treatment records from 1996 through 2002 show that the 
Veteran was diagnosed with several psychiatric disorders 
including PTSD, major depressive disorder, bipolar disorder, 
personality disorder not otherwise specified (NOS), and 
polysubstance abuse.  She reported symptoms including 
depressed mood, flashbacks of abuse that occurred prior to 
service, poor sleep, and intrusive thoughts. Her reports 
during treatment were generally consistent with what she told 
the VA examiners during her compensation and pension 
examinations.

Viewed in the light most favorable to the Veteran, the 
evidence establishes that the Veteran's current psychiatric 
pathology was either caused or aggravated by her military 
service.  She was diagnosed with an anxiety disorder while 
she was in service, and the three VA examiners who examined 
her after service all opined that the Veteran has PTSD and 
major depressive disorder that were either incurred in or 
aggravated by her military service.  

Although stressor verification is not required for disorders 
other than PTSD, such as major depressive disorder, the Board 
in any event finds that the record contains sufficient 
evidence to reasonably corroborate that the Veteran 
experienced a traumatic event or events during her service.  
For example, the Veteran was burned while she was in service 
and is already service connected for residuals of that burn.  
Her personnel records indicate that this burn was severe 
enough that she was placed on a medical hold for months after 
basic training.  The examiner who conducted the most recent 
VA examination attributed the Veteran's current psychiatric 
disorder(s) at least in part to this experience.  The record 
also establishes that the Veteran served in the Persian Gulf 
during the Persian Gulf War.  Her training as a combat 
lifesaver and the notation on the recommendation for her Army 
Commendation Medal that she participated in the aeromedical 
evacuation of three combat soldiers suggests that it is 
likely that the Veteran was exposed to some type of 
battlefield trauma such as witnessing injuries or seeing dead 
bodies.  

In resolving the doubt in favor of the Veteran, the Board 
also considered the unavailability of a complete copy of all 
of her service treatment records and VA's inability to obtain 
a unit history as directed in the June 2003 remand 
instructions.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(where service treatment records are unavailable, the Board 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine).  




ORDER

Service connection for an acquired psychiatric disorder is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


